—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Barone, J.), entered December 4, 1998, as, upon reargument, adhered to a prior determination in an order of the same court entered October 13, 1998, granting the motion of the defendants for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff Lois Schneider was allegedly injured when she slipped and fell on a floor mat at a fitness spa owned and operated by the defendants. She and her husband thereafter commenced this action, inter alia, to recover damages for negligence. After issue was joined, the defendants moved for summary judgment dismissing the complaint. In the order appealed from, the Supreme Court, upon granting reargument, adhered to a prior determination in an order of the same court entered October 13, 1998, granting the motion for summary judgment. We affirm.
In opposition to the defendants’ prima facie demonstration of entitlement to judgment as a matter of law, the plaintiffs failed to raise a triable issue of fact that the defendants either created the dangerous condition alleged, or had actual or constructive notice thereof and failed to remedy it within a reasonable time (see, Markowitz v Supermarkets Gen. Corp., 237 AD2d 493; Gordon v American Museum of Natural History, 67 NY2d 836). Thus, the Supreme Court properly granted summary judgment to the defendants. Ritter, J. P., Santucci, Thompson and McGinity, JJ., concur.